PER CURIAM.
In a petition to review a decision of the Tax Court approving the respondent’s determination of a deficiency in petitioner’s tax return for 1941, resulting from the dis-allowance of a deduction taken by the taxpayer based upon worthlessness of securities becoming recognizable within the tax year, and
The Tax Court having decided that the petitioner had failed to sustain his burden of proving that the respondent’s determination that the worthlessness of the securities had been established by identifiable events in previous years was erroneous, and
It also appearing that there was substantial evidence in support of the Tax Court’s finding,
It is our conclusion that such findings are conclusive upon us under the rule of controlling decisions, including Dobson v. Comm’r., 320 U.S. 489, 64 S.Ct. 239, 88 L. Ed. 248; that contrary findings are not when there is evidence contra, compelled by the fact that there was a speculative market in such securities at merely nominal value during the tax and preceding years, Brown v. Comm’r., 6 Cir., 94 F.2d 101; Gowen v. Comm’r., 6 Cir., 65 F.2d 923; Jeffery v. Comm’r., 6 Cir., 62 F.2d 661, and that a decision as to worthlessness of property involved a question of fact rather than one of law, Brown v. Comm’r, supra.
Wherefore, The decision of the Tax Court is affirmed.